





Exhibit 10(b)16


FILING PUBLIC UTILITY






System Energy Resources, Inc.
Rate Schedule FERC No. 2




PUBLIC UTILITIES RECEIVING SERVICE
UNDER RATE SCHEDULE



Entergy Arkansas, Inc.
Entergy Louisiana, LLC
Entergy Mississippi, Inc.
Entergy New Orleans, LLC




SERVICE TO BE PROVIDED UNDER RATE SCHEDULE








Wholesale Sale of Electric Power















--------------------------------------------------------------------------------





Unit Power Sales Agreement
THIS AGREEMENT, made, entered into, and effective as of this 10th day of June,
1982, as amended from time to time thereafter, and as revised to comply with
Federal Energy Regulatory Commission (“FERC”) Opinion Nos. 446 and 446-A and
FERC Order No.614, between and among Entergy Arkansas, Inc. (“EAI”), Entergy
Louisiana, LLC (“ELL”), Entergy Mississippi, Inc. (“EMI”), Entergy New Orleans,
LLC (“ENOL”) and System Energy Resources, Inc. (“System Energy”).
WITNESSETH THAT:
WHEREAS, System Energy was incorporated on February 11, 1974 under the laws of
the State of Arkansas to own certain future generating capacity for the Entergy
System, of which EAI, ELL, EMI and ENOL (“System Companies”) are members; and
WHEREAS, System Energy has accordingly undertaken the ownership and financing of
an undivided interest in, and construction of, the Grand Gulf Generating
Station, a one-unit, nuclear-fueled electric generating station on the east bank
of the Mississippi River near Port Gibson, Mississippi (“Project”); and
WHEREAS, the System Companies own and operate electric generating, transmission
and distribution facilities in Arkansas, Louisiana and Mississippi and generate,
transmit and sell electric energy both at retail and wholesale in such states;
and
WHEREAS, System Energy has agreed to sell to EAI, ELL, EMI and ENOL
(“Purchasers”) specified percentages of all of the capacity and energy available
to System Energy from the Project, and the System Companies have agreed to join
with System Energy, before the date Unit I of the Project is placed in service,
in executing an agreement which will set forth in detail the terms and
conditions for the sale of such capacity and energy by System Energy to the
System Companies; and
WHEREAS, Unit 1 is expected to be placed in commercial operation in the first
quarter of 1983;
NOW, THEREFORE, System Energy and the System Companies mutually understand and
agree as follows:
1.1    System Energy shall, subject to the terms and conditions of this
Agreement, make available, or cause to be made available, to the Purchasers all
of the capacity and energy which shall be available to System Energy at the
Project, including test energy produced during the course of the construction
and testing of Unit 1 of the Project (“Power”).


1.2    The Purchasers shall, subject to the terms and conditions of this
Agreement, be entitled to receive all of the Power which shall be available to
System Energy at the Project in accordance with their respective Entitlement
Percentages. The Entitlement Percentages are as follows:
 
Entitlement Percentages
 
Unit No. 1
EAI
36%
ELL
14%
EMI
33%
ENOL
17%
 
100%






--------------------------------------------------------------------------------





1.3    Commencing with the earlier of (a) the date of commercial operation of
the Unit or (b) December 31, 1984 and continuing monthly thereafter until this
Agreement is terminated pursuant to the provisions of Section 9 hereof, in
consideration of the right to receive its Entitlement Percentage of such Power
from the unit, each Purchaser will pay System Energy an amount determined
pursuant to the Monthly Grand Gulf Power Charge Formula, which is attached
hereto as Appendix 1.


2.    The performance of the obligations of System Energy hereunder shall be
subject to the receipt and continued effectiveness of all authorizations of
governmental regulatory authorities at the time necessary to permit System
Energy to perform its duties and obligations hereunder, including the receipt
and continued effectiveness of all authorizations by governmental regulatory
authorities at the time necessary to permit the completion by System Energy of
the construction of the Project, the operation of the Project, and for System
Energy to make available to the Purchasers all of the Power available to System
Energy at the Project. System Energy shall use its best efforts to secure and
maintain all such authorizations by governmental regulatory authorities.


3.    System Energy shall operate and maintain the Project in accordance with
good utility practice. Outages for inspection, maintenance, refueling, repairs
and replacements shall be scheduled in accordance with good utility practice
and, insofar as practicable, shall be mutually agreed to by System Energy and
the Purchasers.
    
4.    Delivery of Power sold to the Purchasers pursuant to this Agreement shall
occur at the Project’s step-up transformer and shall be made in the form of
three-phase, sixty hertz alternating current at a nominal voltage of 500
kilovolts. System Energy will supply and maintain all necessary metering
equipment for determining the quantity and conditions of delivery under this
Agreement. System Energy will furnish to the Purchasers such summaries of meter
reading and other metering information as may reasonably be requested.


5.    Monthly bills shall be calculated in accordance with the provisions of the
Monthly Grand Gulf Power Charge Formula, attached hereto as Appendix 1


6.    Nothing contained herein shall be construed as affecting in any way the
right of System Energy to unilaterally make application to FERC for a change in
the rates contained herein or any other term or condition of this Agreement
under Section 205 of the Federal Power Act and pursuant to FERC Rules and
Regulations promulgated thereunder.


7.    No Purchaser shall be entitled to set off against any payment required to
be made by it under this Agreement (a) any amounts owed by System Energy to any
Purchaser or (b) the amount of any claim by any Purchaser against System Energy.
The foregoing, however, shall not affect in any other way the rights and
remedies of any Purchaser with respect to any such amounts owed to any Purchaser
by System Energy or any such claim by any Purchaser against System Energy.


8.    The invalidity and unenforceability of any provision of this Agreement
shall not affect the remaining provisions hereof.


9.    This Agreement shall continue until terminated by mutual agreement of all
parties hereto.


10.    This Agreement shall be binding upon the parties hereto and their
successors and assigns, but no assignment hereof, or of any right to any funds
due or to become due under this Agreement, shall in any event relieve either any
Purchaser or System Energy of any of their respective obligations hereunder,





--------------------------------------------------------------------------------





or, in the case of the Purchasers, reduce to any extent their entitlement to
receive all of the Power available to System Energy from time to time at the
Project.


11.    The agreements herein set forth have been made for the benefit of the
Purchasers and System Energy and their respective successors and assigns and no
other person shall acquire or have any right under or by virtue of this
Agreement.


12.    The Purchasers and System Energy may, subject to the provisions of this
Agreement, enter into a further agreement or agreements between the Purchasers
and System Energy, setting forth detailed terms and provisions relating to the
performance by the Purchasers and System Energy of their respective obligations
under this Agreement. No agreement entered into under this Section 12 shall,
however, alter to any substantive degree the obligations of any party to this
Agreement in any manner inconsistent with any of the foregoing sections of this
Agreement.


13.    Each of the Purchasers shall, at any time and from time to time, be
entitled to assign all of its right, title and interest in and to all of the
power to which any of them shall be entitled under this Agreement, but no
Purchaser shall, by such assignment, be relieved of any of its obligations and
duties under this Agreement except through the payment to System Energy, by or
on behalf of such Purchaser, of the amount or amounts which such Purchaser shall
be obligated to pay pursuant to the terms of this Agreement.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written
SYSTEM ENERGY RESOURCES, INC., formerly MIDDLE SOUTH ENERGY, INC.


By:/S/F W. Lewis
ENTERGY ARKANSAS, INC., formerly
ARKANSAS POWER AND LIGHT COMPANY




By:/S/Jerry Maulden
ENTERGY LOUISIANA, LLC, formerly
LOUISIANA POWER AND LIGHT COMPANY




By:/S/J. Wyatt
ENTERGY MISSISSIPPI, INC., formerly
MISSISSIPPI POWER AND LIGHT COMPANY




By:/S/D. C. Lutkin
ENTERGY NEW ORLEANS, LLC, formerly
NEW ORLEANS PUBLIC SERVICE INC.




By:/S/James M. Cain






--------------------------------------------------------------------------------





Attachment A




Appendix 1




SYSTEM ENERGY RESOURCES, INC.
MONTHLY GRAND GULF POWER CHARGE FORMULA

1.
GENERAL

This Grand Gulf Power Charge Formula (“PCF”) sets out the procedures that shall
be used to determine the monthly amounts which System Energy Resources, Inc.
(“SERI”) shall charge Entergy Arkansas, Inc. (“EAI”); Entergy Louisiana, LLC
(“ELL”); Entergy Mississippi, Inc. (“EMI”); and Entergy New Orleans, LLC
(“ENOL”) (referred to hereafter, collectively, as “Purchasers”, or,
individually, as “Purchaser”), for capacity and energy from the Grand Gulf
Nuclear Station (“Grand Gulf”) pursuant to the Unit Power Sales Agreement
(“UPSA”) between SERI and the Purchasers to which this document is attached as
Appendix 1. The monthly charges for capacity (“Monthly Capacity Charges”) shall
be determined in accordance with the provisions of Section 2 below. The monthly
charges for fuel (“Monthly Fuel Charges”) shall be determined in accordance with
the provisions of Section 3 below. The Monthly Capacity Charges and the Monthly
Fuel Charges determined in accordance with the provisions of this PCF shall be
billed to the Purchasers monthly in accordance with the provisions of Section 4
below.


2.
MONTHLY CAPACITY CHARGE

The Monthly Capacity Charge to be billed to each of the Purchasers for any
service month shall be determined by applying the Monthly Capacity Charge
Formula set out in Attachment A to the applicable cost data.







--------------------------------------------------------------------------------





3.
MONTHLY FUEL CHARGE

The Monthly Fuel Charge to be billed to each of the Purchasers for any service
month shall be determined by applying the Monthly Fuel Charge Formula set out in
Attachment B to fuel cost data for the service month.


4.
BILLING

On or before the fifth workday of each month SERI shall render a billing to each
of the Purchasers reflecting the Purchaser’s Monthly Capacity Charge and Monthly
Fuel Charge for the immediately preceding service month. In addition, any
applicable and appropriate adjustments shall be reflected in each of the monthly
billings. The monthly billings shall be payable in immediately available funds
on or before the 15th day of such month. After the 15th day of such month,
interest shall accrue on any balance due to SERI, or owed by SERI, at the rate
required for refunds rendered pursuant to the requirements of Section 35.19.a of
the Code of Federal Regulations. Entergy Services Inc., acting as agent for SERI
and the Purchasers, may prepare the necessary billings to the Purchasers and
arrange for payment in accordance with the above requirements.


5.
EFFECTIVE DATE AND TERM

This PCF shall be effective for service rendered on and after December 12, 1995
and shall continue in effect until modified or terminated in accordance with the
provisions of this PCF or applicable regulations or laws.







--------------------------------------------------------------------------------





Attachment A


SYSTEM ENERGY RESOURCES, INC.
MONTHLY CAPACITY CHARGE FORMULA
DETERMINATION OF MONTHLY CAPACITY CHARGES
MONTH, XXXX
Line No
DESCRIPTION
AMOUNT
REFERENCE/SOURCE
1.
CAPACITY REVENUE REQUIREMENT
 
Page 3, Line 1
2.
CREDIT, PER STIPULATION AND AGREEMENT IN DOCKET NO. FA89-28
 
SERI Rate Schedule FERC No. 6
3.
ADJUSTMENT TO REFLECT UNPROTECTED EXCESS ADIT PER TAX CUTS AND JOBS ACT OF 2017
 
Attachment E
4.
ADJUSTED CAPACITY REVENUE REQUIREMENT
 
Line 1 - Line 2 - Line 3
5.
MONTHLY CAPACITY CHARGE FOR EAI
 
36% * Line 4
6.
MONTHLY CAPACITY CHARGE FOR ELL
 
14% * Line 4
7.
MONTHLY CAPACITY CHARGE FOR EMI
 
33% * Line 4
8.
MONTHLY CAPACITY CHARGE FOR ENOL
 
17% * Line 4








--------------------------------------------------------------------------------





Attachment A
SYSTEM ENERGY RESOURCES, INC.
MONTHLY CAPACITY CHARGE FORMULA
DEVELOPMENT OF RATE BASE (1)
MONTH, XXXX
Line No
DESCRIPTION
AMOUNT
REFERENCE/SOURCE
1


PLANT IN SERVICE
 
FERC Accounts 101, 106
2


ACCUMULATED DEPRECIATION & AMORTIZATION
 
FERC Accounts 108, 111 (2)
3


NET UTILITY PLANT
 
Line 1 Plus Line 2
4


NUCLEAR FUEL
 
FERC Accounts 120.2-120.4
5


AMORTIZATION OF NUCLEAR FUEL
 
FERC Account 120.5
6


MATERIALS & SUPPLIES
 
FERC Accounts 154, 163
7


PREPAYMENTS
 
FERC Account 165
8


DEFERRED REFUELING OUTAGE COSTS
 
FERC Account 182.3
9


ACCUMULATED DEFERRED INCOME TAXES
 
FERC Accounts 190, 281, 282, 283
10


RATE BASE
 
Sum of Lines 3 - 9
 
 
 
 



NOTES:
(1)
TO BE DETERMINED BASED ON DATA AS OF THE END OF THE MONTH IMMEDIATELY PRECEDING
THE CURRENT SERVICE MONTH.
(2)
THE BALANCE FOR ACCUMULATED DEPRECIATION AND AMORTIZATION IS TO BE REDUCED BY
ANY DECOMMISSIONING RESERVE AND RESERVE FOR DISPOSAL OF NUCLEAR FUEL INCLUDED IN
FERC ACCOUNTS 108 AND 111 WHICH REPRESENT MONIES HELD BY THIRD PARTIES.








--------------------------------------------------------------------------------





SYSTEM ENERGY RESOURCES, INC.
MONTHLY CAPACITY CHARGE FORMULA
DEVELOPMENT OF CAPACITY REVENUE REQUIREMENT (1)
MONTH, XXXX
Line No
DESCRIPTION
AMOUNT
REFERENCE/SOURCE
 
 
 
 
1


CAPACITY REVENUE REQUIREMENT
 
Determined as described in Note 2 below.
2


OPERATION & MAINTENANCE EXPENSE (3)
 
FERC Accounts 517, 519-525, 528-532, 556, 557, 560-573, 901-905, 920-931, 935
3


DEPRECIATION EXPENSE
 
FERC Account 403-Excluding Decommissioning Exp
4


DECOMMISSIONING EXPENSE (4)
 
FERC Account 403-Decommissioning Expense
5


AMORTIZATION EXPENSE
 
FERC Accounts 404, 407.3, 407.4
6


TAXES OTHER THAN INCOME TAXES
 
FERC Account 408.1
7


CURRENT STATE INCOME TAX
 
Page 4, Line 18
8


CURRENT FEDERAL INCOME TAX
 
Page 4, Line 25
9


PROVISION FOR DEFERRED INCOME TAX-STATE
 
State Portion of FERC Accounts 410.1, 411.1 (5)
10


PROVISION FOR DEFERRED INCOME TAX-FEDERAL
 
Federal Portion of FERC Accounts 410.1, 411.1 (5)
11


INVESTMENT TAX CREDIT-NET
 
FERC Account 411.4
12


GAINS/LOSSES ON DISPOSITION OF UTILITY PLANT
 
FERC Accounts 411.6, 411.7
13


UTILITY OPERATING EXPENSES
 
Sum of Lines 2 - 12
 
 
 
 
14


UTILITY OPERATING INCOME
 
Line 1 minus Line 13
15


VERIFICATION:
 
 
16


RATE BASE
 
Page 2, Line 10
17


RATE OF RETURN ON RATE BASE
 
12*(Line 14 / Line 16)(Must equal Line 18)
 
 
 
 
18


COST OF CAPITAL
 
Weighted Cost Rate from Page 5, Line 6



NOTES:
1)
ALL EXPENSES ARE TO BE THOSE FOR THE CURRENT SERVICE MONTH.
 
 
2)
THE CAPACITY REVENUE REQUIREMENT FOR THE SERVICE MONTH IS THE VALUE THAT RESULTS
IN A UTILITY OPERATING INCOME WHICH, WHEN DIVIDED BY THE RATE BASE (DETERMINED
IN ACCORDANCE WITH PAGE 2) AND MULTIPLIED BY 12 PRODUCES A RATE OF RETURN ON
RATE BASE EQUAL TO THE COST OF CAPITAL (DETERMINED IN ACCORDANCE WITH PAGE 5).
 
 
3)
EXCLUSIVE OF FUEL EXPENSE IN FERC ACCOUNT 518.
 
 
4)
SHOULD THE FERC APPROVE A CHANGE IN SYSTEM ENERGY’S SCHEDULE OF ANNUAL
DECOMMISSIONING EXPENSES DURING THE SERVICE MONTH, THE MONTHLY LEVEL IN EFFECT
AS OF THE END OF THE MONTH SHALL BE UTILIZED. OTHERWISE, THE AMOUNT CHARGED TO
FERC ACCOUNT 403 FOR THE SERVICE MONTH SHALL BE UTILIZED, AS SHOWN ON ATTACHMENT
C.
 
 
5)
RESTRICTED TO THOSE ITEMS FOR WHICH CORRESPONDING TIMING DIFFERENCES ARE
INCLUDED IN THE ADJUSTMENTS TO NET INCOME BEFORE INCOME TAX (SEE PAGE 4, LINE
10).










--------------------------------------------------------------------------------





SYSTEM ENERGY RESOURCES, INC.
MONTHLY CAPACITY CHARGE FORMULA
DEVELOPMENT OF CURRENT INCOME TAX EXPENSE
MONTH, XXXX
Line No
DESCRIPTION
AMOUNT
REFERENCE/SOURCE
 
 
 
 
1


CAPACITY REVENUE REQUIREMENT
 
Page 3, Line 1
2


OPERATION 8, MAINTENANCE EXPENSE
 
Page 3, Line 2
3


DEPRECIATION EXPENSE
 
Page 3, Line 3
4


DECOMMISSIONING EXPENSE
 
Page 3, Line 4
5


AMORTIZATION EXPENSE
 
Page 3, Line 5
6


TAXES OTHER THAN INCOME
 
Page 3, Line 6
7


NET INCOME BEFORE INCOME TAXES
 
Line 1 - (Sum of Lines 2-6)
8


ADJUSTMENTS TO NET INCOME BEFORE INCOME TAX:
 
 
9


INTEREST SYNCHRONIZATION
 
Rate Base (Page 2, Line 10) * (-1) * Total Debt Rate
(Page 5, Line 4)/12
10


OTHER ADJUSTMENTS
 
See Note 1
11


TOTAL ADJUSTMENTS
 
Line 9 plus Line 10
12


TAXABLE INCOME
 
Line 7 plus Line 11
 
COMPUTATION OF STATE INCOME TAX
 
 
13


STATE TAXABLE INCOME BEFORE ADJUSTMENTS
 
Line 12
14


NET ADJUSTMENT TO STATE TAXABLE INCOME
 
See Note 1
15


STATE TAXABLE INCOME
 
Line 13 plus Line 14
16


STATE INCOME TAX BEFORE ADJUSTMENTS
 
Line 15 * Mississippi State Tax Rate(2)
17


ADJUSTMENTS TO STATE TAX
 
See Note 1
18


CURRENT STATE INCOME TAX
 
Sum of Lines 16 - 17
 
 
 
 
 
COMPUTATION OF FEDERAL INCOME TAX
 
 
19


FEDERAL TAXABLE INCOME BEFORE ADJUSTMENTS
 
Line 12
20


CURRENT STATE INCOME TAX DEDUCTION
 
Line 18 (Shown as deduction)
21


OTHER ADJUSTMENTS TO FEDERAL TAXABLE INCOME
 
See Note 1
22


FEDERAL TAXABLE INCOME
 
Sum of Lines 19-21
23


FEDERAL INCOME TAX BEFORE ADJUSTMENTS
 
Line 22 * Federal Tax Rate(2)
24


ADJUSTMENTS TO FEDERAL TAX
 
See Note 1
25


CURRENT FEDERAL INCOME TAX
 
Sum of Lines 23 - 24



NOTES:
1)
ITEMS FROM MONTHLY TAX DETERMINATION THAT ARE APPROPRIATE FOR RATEMAKING
PURPOSES.
2)
RATE IN EFFECT AT THE END OF THE SERVICE MONTH.












--------------------------------------------------------------------------------





SYSTEM ENERGY RESOURCES, INC.
MONTHLY CAPACITY CHARGE FORMULA
DEVELOPMENT OF COST OF CAPITAL (1)
MONTH, XXXX
LINE NO
CAPITAL SOURCE
CAPITAL AMOUNT (2)(3)
CAPITALIZATION RATIO (4)
COST RATE
WEIGHTED
COST RATE (8)
1


DEBT
 
 
 
 
2


LONG TERM
FERC Accts 221, 224, 225, 226, 181, 189
 
(5)
 
3


SHORT TERM
 
 
(6)
 
4


TOTAL TERM
 
 
(7)
 
5


COMMON EQUITY
FERC Accts 201, 208, 216
 
(SEE NOTE 9)
 
6


TOTAL
 
 
NA
 



NOTES:
(1)
TO BE DETERMINED BASED ON DATA AS OF THE END OF THE MONTH IMMEDIATELY PRECEDING
THE CURRENT SERVICE MONTH.
(2)
LONG TERM DEBT SHALL INCLUDE ALL ISSUES AND REFLECT THE PRINCIPAL AMOUNT.
(3)
SHORT TERM DEBT SHALL INCLUDE ONLY THAT PORTION NOT REFLECTED IN THE CALCULATION
OF SERI’S RATE FOR ALLOWANCE FOR FUNDS USED DURING CONSTRUCTION.
(4)
APPLICABLE CAPITAL AMOUNT DIVIDED BY THE TOTAL CAPITAL AMOUNT.
(5)
AVERAGE COST RATE FOR ALL OUTSTANDING ISSUES INCLUDING APPLICABLE AMORTIZATION
OF DEBT DISCOUNT, PREMIUM, AND EXPENSE TOGETHER WITH AMORTIZATION OF LOSS OR
GAIN ON REACQUIRED DEBT.
(6)
THE AVERAGE COST RATE FOR ELIGIBLE SHORT TERM DEBT.
(7)
WEIGHTED AVERAGE COST RATE FOR LONG TERM DEBT AND SHORT TERM DEBT.
(8)
CAPITALIZATION RATIO FOR THE APPLICABLE CAPITAL SOURCE MULTIPLIED BY THE
CORRESPONDING COST RATE.
(9)
THE COMMON EQUITY COST RATE SHALL BE AS FOLLOWS:
 
A.FOR SERVICE FROM DECEMBER 12, 1995 THROUGH JULY 30, 2000 THE RATE SHALL BE
10.58%.
 
B.FOR SERVICE AFTER JULY 30, 2000 THE RATE SHALL BE 10.94%.








--------------------------------------------------------------------------------





Attachment B


SYSTEM ENERGY RESOURCES, INC.
MONTHLY FUEL CHARGE FORMULA
MONTH, XXXX
Line No
DESCRIPTION
AMOUNT
REFERENCE/SOURCE
 
 
 
 
1


FUEL EXPENSE FOR APPLICABLE SERVICE MONTH
 
FERC Account 518
2


MONTHLY FUEL CHARGE FOR EAI
 
36% * Line 1
3


MONTHLY FUEL CHARGE FOR ELL
 
14% * Line 1
4


MONTHLY FUEL CHARGE FOR EMI
 
33% * Line 1
5


MONTHLY FUEL CHARGE FOR ENOL
 
17% * Line 1
 
 
 
 










--------------------------------------------------------------------------------





Attachment C


System Energy Resources, Inc.
Grand Gulf Decommissioning Model
Revenue Requirement Summary
($000)
 
 
Revenue Requirement
Line
No.
Year
Owned
Portion
Leased
Portion
Total
1
1995
6,813
1,208
8,021
2
1996
11,195
1,997
13,192
3
1997
11,195
1,997
13,192
4
1998
11,195
1,997
13,192
5
1999
11,195
1,997
13,192
6
2000
11,195
1,997
13,192
7
2001
13,624
2,431
16,055
8
2002
13,624
2,431
16,055
9
2003
13,624
2,431
16,055
10
2004
13,624
2,431
16,055
11
2005
13,624
2,431
16,055
12
2006
16,590
2,960
19,550
13
2007
16,590
2,960
19,550
14
2008
16,590
2,960
19,550
15
2009
16,590
2,960
19,550
16
2010
16,590
2,960
19,550
17
2011
20,184
3,601
23,785
18
2012
20,184
3,601
23,785
19
2013
20,184
3,601
23,785
20
2014
20,184
3,601
23,785
21
2015
20,184
2,101
22,285
22
2016
24,550
0
24,550
23
2017
18,412
0
18,412
24
2018
0
0
0
25
2019
0
0
0
26
2020
0
0
0
27
2021
0
0
0
28
2022
0
0
0
29
2023
0
0
0
30
2024
0
0
0
31
2025
0
0
0
32
2026
0
0
0
33
2027
0
0
0
34
2028
0
0
0
35
2029
0
0
0
36
2030
0
0
0
37
2031
0
0
0






--------------------------------------------------------------------------------





System Energy Resources, Inc.
Grand Gulf Decommissioning Model
Revenue Requirement Summary
($000)
 
 
Revenue Requirement
Line
No.
Year
Owned
Portion
Leased
Portion
Total
38
2032
0
0
0
39
2033
0
0
0
40
2034
0
0
0
41
2035
0
0
0
42
2036
0
0
0
43
2037
0
0
0
44
2038
0
0
0
45
2039
0
0
0
46
2040
0
0
0
47
2041
0
0
0
48
2042
0
0
0
49
2043
0
0
0
50
2044
0
0
0





















    









--------------------------------------------------------------------------------





Attachment D
System Energy Resources, Inc.
Depreciation Rates


Effective as of October 1, 2017, the following depreciation rates will be
utilized to determine depreciation and amortization costs on Grand Gulf plant
assets.



--------------------------------------------------------------------------------



slide1a14.jpg [slide1a14.jpg]
slide2a05.jpg [slide2a05.jpg]







--------------------------------------------------------------------------------






--------------------------------------------------------------------------------







Attachment E



--------------------------------------------------------------------------------

slide3a04.jpg [slide3a04.jpg]



